Case 2:20-cv-04392-JFW-MAA Document 22 Filed 01/06/21 Page 1 of 1 Page ID #:232



   1
   2
   3
   4
   5                                                                JS-6
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11   STEVEN ALEXANDER BOLDEN,                 Case No. 2:20-cv-04392-JFW (MAA)
  12
                          Plaintiff,            JUDGMENT
  13          v.
  14
       FELICIA PONCE,
  15
  16                      Defendant.

  17
             Pursuant to the Order of Dismissal filed herewith,
  18
             IT IS ADJUDGED that the above-captioned case is dismissed without
  19
       prejudice.
  20
  21
       DATED: January 6, 2021
  22
                                                       JOHN F. WALTER
  23                                            UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28
